DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1, lines 4 says “of an FAU zeolite”, but it should say “a FAU zeolite”.

The word “preferably” found in Claim 20 makes the features described unclear.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is objected to under 37 CFR 1.75 as being a substantial duplicate of step ii) of Claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, lines 4-7 describes FAU zeolite having a SiO2/Al2O3 molar ratio of 30-100 “with at least one FAU-structure zeolite having an SiO2/Al2O3 molar ratio of between 2-30”, which is unclear how a FAU zeolite has one ratio with at least one FAU of that having a smaller range.
	Claim 1, line 6 and throughout all the claims it says “upper limit excluded”, which is unclear.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 12 depend from Claim 1.  Claim 1 describes that the drying step occurs from 2-20 hrs, but Claim 12, line 6 performs this step from 5-10 hrs.  This is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US Pub.: 2015/0367337).
Yang describes a molecular sieve catalyst (title) that is comprised of BEA, AFX and combinations thereof (para. 84, 85, 143).  The catalyst can be modified with a metal, such as Cu, Fe, Ni (para. 20) from 0.1 to 10wt % (para. 24).  
	As to the amount of each zeolite in the composite, although Yang does not teach how much of each, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a 1:1 ratio of each.
	However, when faced with a mixture, one of ordinary skill in the art would be motivated by common sense to select a 1:1 ratio, a ratio that falls within the presently claimed amount, absent evidence of unexpected or surprising results. Case law holds that "[h]aving established that this knowledge was in the art, the examiner could then properly rely... on a conclusion of obviousness, 'from common knowledge and common sense of the person of ordinary skill in the art within any specific hint or suggestion in a particular reference.'" In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).
	
Claims 13, 19, 20, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGuire (US Pat.: 9687829) and evidenced by Van Donk (US Pub.: 2015/0328625) and evidenced by Chen (US Pub.: 2018/0111086).
McGuire describes a catalyst (title) that includes a mixture of a large pore zeolite and a small pore zeolite in an amount of 10:1 to 1:10 (col. 6, lines 25-32).  The zeolites can include AFX and BEA (col. 6, lines 19-23).  The catalyst can be modified with a promoter that can include a transition metal in an amount of 0.01 to 99% (col. 7, lines 23-34).
McGuire does not teach that the BEA is a large pore zeolite.
Van Donk states that BEA is a large pore type zeolite (para. 5).
As to the small pore zeolite, Chen teaches that AFX is a small pore molecular sieve (para. 56).
Therefore, the large pore zeolite of McGuire can be BEA and the small pore zeolite of McGuire can be AFX.
	As to the anhydrous feature, McGuire describes these materials as zeolites (see col. 6, lines 13-25).  Although McGuire does not specifically state that their zeolite is anhydrous, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the zeolite described above is in the final state, which is dried. 

	As to Claim 19, Chandler teaches that their catalyst can be used with an ammonia reductant (para. 21, 52).

	As to Claim 20, Chandler teaches that the catalyst may be added as layers on monolith substrates (abstract). 

As to Claim 26, Chandler teaches that the catalyst can be used to treating pollutants from internal combustion engines (para. 1, 59, 60).

Claim 13, 14, 15, 16, 17, 18, 19, 23, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler (US Pub.: 2012/0275977).
Chandler describes a catalyst (title) that combines a first molecular sieve with a second in an amount of 1:10 to 1:1 (para. 16). The first sieve being a medium, large or mesopores crystal structure and the second being a small pore (para. 14).  The catalysts are modified with a metal that includes transition metals (para. 14).  The larger pore sieve can have a BEA-type framework (para. 30) and the small pore sieve can have an AFX-type framework (para. 25).  The entire catalyst is modified with a metal, such as Cu or Fe (para. 34) in an amount of 0.01 to 20wt % (para. 40).  
	As to the anhydrous feature, Chandler teaches that the material is dried (see examples) and modified with metal in a certain % (see examples 1 for instance).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the calculated sieve is based on the dried form because the final product is dried. 
	As to the product by process feature of Claim 18, although Chandler does not explicitly teach that the product is obtained by the process described in Claim 1 as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
	Therefore, absent evidence of criticality regarding the presently claimed process and given that Chandler meets the requirements of the claimed product, Chandler clearly meets the requirements of the present claim.
As to the additional features of Claim 15, 16 and 17, Chandler teaches that the first sieve that uses the larger pores sizes, can have a metal in an amount of 0.01 to 20wt % (para. 14), the metal can include Fe or Cu (para. 14).  Furthermore, the second sieve can have a metal, such as Fe or Cu, in an amount of 0.01 to 20wt % (para. 14).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.

	As to Claim 19, Chandler teaches that the system uses an ammonia reducing agent (para. 4, 22, 51).

	As to Claim 23, Chandler teaches that the washcoat includes a binder, such as titania or zirconia (para. 49).

	As to Claim 24, Chandler teaches that their catalyst coating is combined with another catalyst layer (see Fig. 4A-4D).  As to the intended use features of the claim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the same composition would be effective in the same way.

Claims 20, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler as applied to claim 19 above, and further in view of Teranishi (US Pub.: 2017/0274366).
Chandler teaches that their SCR catalyst is deposited as a layer on a honeycomb filter (para. 50), but does not describe the features of the honeycomb (Claim 21) or the deposition concentration (para. 22).
Teranishi describes a honeycomb structure (title) used in purifying contaminants in gases (para. 55) that has porous partition walls defining a plurality of cells which extend from an inflow end face to an outflow end face and become through channels (para. 7, 15).
Teranishi explains that substrate used is a honeycomb structure and that the catalyst concentration used is about 50 g/L or more (para. 29).  Teranishi explains that the honeycomb structure has plugging portions disposed in open ends of predetermined cells on an inflow end face side and open ends of the residual cells other than the predetermined cells on an outflow end face side among the plurality of cells (para. 55). One of the open ends of each cell is plugged with the plugging portion, so that the honeycomb structure of the present embodiment is utilizable as an exhaust gas purifying filter, particularly for reducing NO in vehicle exhaust gases (para. 55). As to the reason to add 50 g/L or more of the catalyst, the reference explains that when the amount of catalyst loaded is smaller than 50 g/L, the catalytic operation is not sufficient (para. 58) but when that amount exceeds 130 g/L, the pressure loss increase may increase the cost of the honeycomb (para. 58). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a honeycomb as the substrate of the catalyst, as taught by Teranishi for use with the catalyst of Chandler because honeycomb filters are known to be effective substrates in combination with NOx reduction catalysts. 
	As to the amount of catalyst, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the catalyst of Chandler in an amount of at least 50 g/l and less than 130 g/l, as taught by Teranishi because Teranishi explains that the catalyst within this range is effective in reducing NO gases without increasing costs in the manufacture of the honeycomb substrate.

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chandler as applied to claim 19 above, and in view of Chandler (US Pub.: 2011/0179777), (Chandler II) and further in view of Li (CN 102671691).
Chandler I teaches that the catalyst is a coating (see above).
Chandler II explains that their SCR can be either applied as a washcoat or extruded into the honeycomb (para. 18).
Li describes a method of making an SCR (novelty) modified with metals, such as Cu, which is a transition metal (Novelty).  The catalyst may be made by making a slurry of the material and then extruding the composition to make the final product (Description).
Although Li does not state that 100% of the catalyst is extruded, since Li explains that the slurry is extruded and that none of the slurry is not extruded.
	Furthermore, since Chandler II explains that the SCR can be either washcoated or extruded, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the catalyst of Chandler I using the process of extrusion as taught by Chandler II and Li because Chandler II explains that applying a NOx catalyst by either washcoating or extrusion are both effective and known means to utilize these catalysts in the reduction of pollutants.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Chandler (US Pub.: 2012/0275977).  Chandler describes a catalyst (title) that combines a first molecular sieve with a second in an amount of 1:10 to 1:1 (para. 16). The first sieve being a medium, large or mesopores crystal structure and the second being a small pore (para. 14).  The catalysts are modified with a metal that includes transition metals (para. 14).  The larger pore sieve can have a BEA-type framework (para. 30) and the small pore sieve can have an AFX-type framework (para. 25).  The entire catalyst is modified with a metal, such as Cu or Fe (para. 34) in an amount of 0.01 to 20wt % (para. 40).  This reference does not disclose use of a FAU starter and it does not describe use of a FAU starter sieve with all the features of Claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

May 3, 2022